DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/21 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Smith on 7/30/21.

The application has been amended as follows: 
IN THE CLAIMS:

Allowable Subject Matter
Claims 1, 5-7, 9-11 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, either alone or in proper combination fails to teach a process for making up an area of human keratin material comprising printing by a digital printer, a coat of a cosmetic pulverulent ink having a pattern on a non-absorbent transfer surface, providing the transfer surface with the pattern, forming a colored based coat of at least one cosmetic composition in the form of a foundation or lip gloss, comprising an oil onto the keratin material, producing the pattern on the keratin material by placing the cosmetic ink on the transfer surface in contact with the base coating to transfer the ink onto the keratin material, the pattern only partially covering the base coating, and moving the transfer surface away from the keratin material as required.  Specifically, Iosilevich, the closest prior art of record, teaches various methods of forming an ink in a pattern on a transfer surface, including one using pulverulent ink.  However, upon further review, the method which uses pulverulent ink (not liquid ink) relies on a printer that is not a digital printer according to the special definition provided in the instant disclosure (see [0056]).  Namely, the printing method of Iosilevich using the powder ink relies on a printer using a guidance image (e.g. a printing form), and not digital data as required.  Other embodiments disclose digital printing, but utilize, and specifically state forming, liquid ink.  Further Iosilevich is lacking several other claim limitations as explained in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/EDWARD MORAN/Primary Examiner, Art Unit 3772